Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Selest Drayton appeals the district court’s order accepting in part and rejecting in part the recommendation of the magistrate judge and denying relief on Drayton’s 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court and deny Drayton’s motion to appoint appellate counsel. Drayton v. Cohen, No. 2:10-cv-03171-TMC, 2012 WL 666839 (D.S.C. Feb. 29, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.